People v Lebron (2016 NY Slip Op 04237)





People v Lebron


2016 NY Slip Op 04237


Decided on June 1, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 1, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
BETSY BARROS, JJ.


2011-09652
 (Ind. No. 41/10)

[*1]The People of the State of New York, respondent,
vAngel Lebron, appellant.


Neal D. Futerfas, White Plains, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Bridget Rahilly Steller of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Greller, J., at plea; Hayes, J., at sentence), rendered April 12, 2011, convicting him of manslaughter in the first degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent because his factual recitation raised the possibility of a justification defense is unpreserved for appellate review (see People v Lopez, 71 NY2d 662). Although the defendant's allocution may have raised the possibility that a viable justification defense existed, the County Court made the requisite further inquiry with respect to that potential defense, to ensure that the defendant's plea was knowingly, voluntarily, and intelligently entered, and the defendant neither challenged the adequacy of that inquiry nor moved to withdraw his plea of guilty (see People v Lopez, 71 NY2d at 667-668; People v Sierra, 256 AD2d 598, 599-600). In any event, contrary to the defendant's contention, the further inquiry made by the County Court was sufficient to ensure the validity of the defendant's plea of guilty, and we agree with the County Court's determination that the defendant's plea was knowing, voluntary, and intelligent (see People v Alonso, 90 AD3d 1065; People v Mead, 27 AD3d 767).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80).
DILLON, J.P., SGROI, MILLER and BARROS, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court